Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT, COMMENT AND REASONS FOR ALLOWANCE

Claims 1-20 of P. Chen et al., US 16/899,060 (Jun. 11, 2020)  are pending.  Claims 1-16, 18, and 20 the non-elected inventions of Groups (I) and (III) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 17 and 19 have been examined on the merits and are in condition for allowance.  

Election/Restrictions 

Applicant's election of Group (II), claims 17 and 19, without traverse in the Reply to Restriction Requirement filed on April 25, 2022, is acknowledged.  Claims 1-16, 18, and 20 the non-elected inventions of Groups (I) and (III) are withdrawn from consideration pursuant to 37 CFR 1.142(b).   The restriction is made FINAL.  

Examiner Amendment

Claims 17 and 19 are in condition for allowance subject to an Examiner’s amendment to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Claims 1-16, 18, and 20 are cancelled by Examiner amendment for the following reasons.  These claims are ineligible for rejoinder because all claims do not require all the limitations of an allowable claim.  MPEP § 821.04(b).  That is, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder.  MPEP § 821.04(b).  Authorization for this Examiner’s amendment is therefore on the grounds that the initial restriction requirement was not traversed and restriction practice is closed.  MPEP § 821.02.  As such, claims 1-16, 18, and 20 to the nonelected inventions of Groups (I) and (III), which are ineligible for rejoinder, may be canceled by an Examiner’s amendment so the application may issue.  MPEP § 821.02.  

Amend the claims as follows:

Cancel claims 1-16, 18, and 20.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The closest prior art of record to claims 17 and 19 is A. Borovik et al., US 7,022,864 (2006) (“Borovik”) as discussed in the previous Office action.   Borovik discloses silicon precursors useful in forming low dielectric constant films for semiconductor manufacture.  Borovik at col. 1, lines 40-60.  Borovik discloses the precursor compounds of the invention in a first general category are organosilicon source reagents including silicon-pendant oxiranyl functionality.  Borovik at col. 3, lines 55-60; Id. at col. 4, lines 25-30 (formula (II)).  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Borovik discloses the following example precursor oxiranyl silane.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Borovik at col. 7, lines 60-65.  The claimed compounds differ in multiple structural aspects from Borovik’s compounds of formula (II); for example, the claimed compounds comprise two silicon atoms.  Claims 17 and 19 are not obvious in view of Borovik’s compounds of formula (II) because the art of record does not provide sufficient motivation to one of ordinary skill in the art to structurally modify so as to arrive at the claimed compounds.   MPEP § 2144.09(I); MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622